DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,10,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 3, lines 2 and 3, “each pixel of the image sensor” has no prior antecedent basis.  It is also unclear as to how the image sensor can comprise pixels.
              In claim 4, line 2, “the user” has no prior antecedent basis.
              In claim 10, line 2, “the user” has no prior antecedent basis.
              In claim 11, line 2, “the processor” has no prior antecedent basis.  It appears that “processor” should be “controller” and will be treated as such for purposes of this action.
             
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,4,5,6,7,8,9,10,12,13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam WO2014105521 (cited by applicant).
With regard to claims 1,4,5 and 8, Islam discloses an imaging device configured to detect one or more caries, the device comprising: an optical sensor (Fig. 1, sensor 113 or 112); a first light source (Fig. 1, the light source shown that impinges on the side of the tooth) configured to direct light toward a tooth such that the optical sensor measures transmission of light from the first light source through the tooth (para. [0048], Fig. 1); a second light source (111, Fig. 1 and para. [0051] reciting several sources) configured to direct light toward the tooth such that the optical sensor measures reflectance from the tooth of light from the second light source (para. [0051]); and a controller (20) configured to: (i) compare the measured transmission to the measured reflectance (para. [0048] discloses the combination of the two techniques); and (ii) determine, based at least in part on said comparison, whether a caries is present in the tooth (para. [0048)]). 
                With regard to claims 13 and 10, note connectivity module 1307 to receive the communicated determination (servers, processors; see paragraph 87) and a user interface 1305 comprising a connectivity module (smart phone) configured to receive the communicated determination and a user interface (the display of the smart phone) to provide the determination of whether a caries is present in the tooth to the user.


                 With regard to claim 9, note that the second light source 111 directs light at the tooth at a different angle than the first light source.  See fig. 1.

                 With regard to claims 7, 12 and 15, note that the first and second light sources may emit light having a wavelength between 900 and 1100 nm.  See paragraph 62.

                 With regard to claim 3, it is inherent that a transmission value and a reflection value are determined for each pixel of the resulting image, and that the determination is based on a local variation of the transmission value and the reflection value of the pixels.

                  With regard to claim 6, note that Islam contemplates the use of fluorescent light sources in paragraph 61 (fluoride optical fiber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,11,14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam WO2014105521 in view of Overbeck et al 20030035107.
With regard to these claims, Islam et al do not disclose obtaining sensor data without light from the first and second light source, then subtracting the sensor data without light from the measured transmission and/or measured reflectance.
Overbeck et al disclose a dental optical measurement system which measures dark current information at the optical sensor, then subtracts it from signals generated by the optical sensor.  See paragraph 89.
It would have been obvious to one skilled in the art to include the step of having the optical sensor of the Islam system obtain sensor data without light from the first and second light source, then subtract it from the measured transmission and/or measured reflectance, in view of the teaching of Overbeck et al that subtracting dark current information at an optical sensor prevents distortion of the signals transmitted from the optical sensor.  See paragraph 89 of Overbeck et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772